Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
The IDS, filed 9/29/20, have been considered
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US20180129893, “Son”).
As to claim 1,7,13:
Son teaches a method (0002, 0005, 0006) for processing overhead of memory access, a device (apparatus; 0002, 00035, 0038) having a processor and memory (0005, 0010, 0028, 0035), and associated medium storing instructions (0034), comprising: 
applying for a memory configured to perform value padding on at least one convolution operation in a deep learning model (allocate temporary buffer/memory for convolution operation; 0117, 0094, 0101, 0119-0122); determining input data of the deep learning model (determine input elements; 0117-0119); performing deep learning processing on the input data by using the deep learning model (convolution operation using neural network; 0035, 0045, 0071-0072; 0117-0119; using deep learning; 0003, 0006, 0069, 0077). 
Son does not specifically teach releasing the memory after performing the deep learning processing.  It is implicit and commonly practiced that the temporary buffer/memory is freed/released after its use to free memory space for reuse.  One example of a prior art that illustrates this is Hill et al, an analogous art who teaches performing convolution operation in a neural network (0001-0003), performing padding with convolution, and freeing memory to be reused (0054-0059, 0074, claim 8).  It would have been obvious to one of ordinary skills in the art at the time of the invention, to use Hill’s teaching, to free the allocated memory of Son, so that memory can be freed and reused, providing efficient usage of memory.
Allowable Subject Matter
Claims 2-6, 8-12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2/8/14, the prior art does not further teach the invention of claim 1/7/13, wherein the deep learning model comprises N convolution operations which are set in sequence, and N is an integer greater than 1; the applying for a memory configured to perform value padding on at least one convolution operation in a deep learning model comprises: determining a size of input data of a first convolution operation in the deep learning model; determining, according to the size of the input data of the first convolution operation, sizes of output data of the N convolution operations and sizes of input data, after being subjected to the value padding, of the N convolution operations; determining a maximum size from the sizes of the input data, after being subjected to the value padding, of the N convolution operations; and applying for N memories, wherein the N memories are in one-to-one correspondence to the N convolution operations, and capacities of the N memories are same and all correspond to the maximum size; the performing deep learning processing on the input data by using the deep learning model comprises: prior to performing each convolution operation, performing the value padding on input data of the convolution operation by using a memory corresponding to the convolution operation.
As to claim 3/9/15, the prior art does not further teach the invention of claim 1/7/13, wherein the deep learning model comprises N convolution operations which are set in sequence, and N is an integer greater than 1; the applying for a memory configured to perform value padding on at least one convolution operation in the deep learning model comprises: determining a size of input data of a first convolution operation in the deep learning model; determining, according to the size of the input data of the first convolution operation, sizes of output data of the N convolution operations and sizes of input data, after being subjected to the value padding, of the N convolution operations; determining K convolution operation sets according to the sizes of the input data, after being subjected to the value padding, of the N convolution operations, wherein the N convolution operations are composed of the K convolution operation sets, and sizes of output data of successive convolution operations contained in each convolution operation set do not increase; and applying for K memories, wherein the K memories are in one-to-one correspondence to the K convolution operation sets, capacities of the K memories correspond to sizes of the input data, after being subjected to the value padding, of first convolution operations in the K convolution operation sets, respectively, and K is an integer smaller than N; the performing deep learning processing on the input data by using the deep learning model comprises: prior to performing each convolution operation, performing the value padding on input data of the convolution operation by using a memory corresponding to the convolution operation set to which the convolution operation belongs.
As to claim 4/10/16, the prior art does not further teach the invention of claim 1/7/13, wherein the deep learning model comprises N convolution operations which are set in sequence, and N is an integer greater than 1; the applying for a memory configured to perform value padding on at least one convolution operation in the deep learning model comprises: determining a size of input data of a first convolution operation in the deep learning model; determining, according to the size of the input data of the first convolution operation, sizes of output data of the N convolution operations and sizes of input data, after being subjected to the value padding, of the N convolution operations; determining K convolution operation sets according to the sizes of the input data, after being subjected to the value padding, of the N convolution operations, wherein the N convolution operations are composed of the K convolution operation sets, and sizes of input data, after being subjected to the value padding, of convolution operations contained in each convolution operation set are same; and applying for K memories, wherein the K memories are in one-to-one correspondence to the K convolution operation sets, capacities of the K memories correspond to sizes of input data, after being subjected to the value padding, of any convolution operations in the K convolution operation sets, respectively, and K is an integer smaller than or equal to N; the performing deep learning processing on the input data by using the deep learning model comprises: prior to performing each convolution operation, performing the value padding on input data of the convolution operation by using a memory corresponding to the convolution operation set to which the convolution operation belongs.
As to claim 5/11/17, the prior art does not further teach the invention of claim 1/7/13, wherein the applying for a memory configured to perform value padding on at least one convolution operation in the deep learning model comprises: applying for a shared memory; the performing deep learning processing on the input data by using the deep learning model comprises: adjusting a capacity of the shared memory for a convolution operation requiring the value padding to enable the adjusted capacity of the shared memory to correspond to a size of input data, after being subjected to the value padding, of the convolution operation requiring the value padding, and performing the value padding on the input data of the convolution operation by using the shared memory.
Claim 6/12/18 is allowable for incorporating the limitations of the parent claim 5/11/17, and further limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138